Title: To Thomas Jefferson from David C. Ker, 8 April 1808
From: Ker, David C.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Fredericksburg April 8th. 1808
                  
                  I have received your favour of 5th. inst. inclosing 590$, which I have deposited in the bank of this place, subject to the order of Mrs Dangerfield & of Miss Sarah Dangerfield, in the proportions directed by you. 
                  I remain with the greatest respect & Esteem yr. O
                  
                     David C. Ker 
                     
                  
               